Citation Nr: 1206776	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  11-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial increased rating for a skin disability, rated 30 percent disabling effective July 10, 2008, and 0 percent disabling, effective December 2, 2010, to include whether there was clear and unmistakable error in the previously assigned ratings. 


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to September 1973 and from April 1987 to October 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), 


which granted service connection and assigned a 30 percent rating for a skin disability (pseudofolliculitis barbae), effective July 10, 2008.  A June 2011 rating decision found clear and unmistakable error in the previously assigned rating and assigned a 0 percent rating, effective December, 1, 2010.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In his initial July 2011 substantive appeal, the Veteran indicated that he did not want to appear at a Board hearing in support of his claim.  However, in a subsequent VA Form 9, Appeal to Board of Veterans' Appeals, received in November 2011, the Veteran requested a videoconference hearing at the RO.

Accordingly, as the Veteran has not yet been afforded a videoconference hearing in support of his claim, the RO should schedule that hearing on remand.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on his appeal at the RO in Atlanta, Georgia.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


